Bausman, J.
Action in deceit for damages, tried without a jury. The real question here is whether an erased clause was stricken from a contract before it was signed. The appellants claim that it was not. Upon this, the sole point that we find it necessary to review, the lower court made an express finding against them.
There being conflicting evidence and no preponderance against this finding, our decision is controlled by our own numerous and recent utterances.
We shall not review the finding, and the judgment is affirmed.
Morris, C. J., Main, Parker, and Holcomb, JJ., concur.